KELLY, Judge.
Darrius Trenton Lewis appeals from the order revoking his youthful offender probation and from the sentence imposed upon him following the revocation of his probation.
Lewis was sentenced as a youthful offender under section 958.04, Florida Statutes (2010), to probation for grand theft of a motor vehicle, robbery with a weapon, and burglary of an unoccupied conveyance. Lewis violated the terms of his probation by committing a new law violation, simple battery (domestic violence). Following a hearing, the trial court revoked Lewis’s probation and sentenced him to thirty years in prison for the robbery charge. The judgment and sentence reflect that Lewis was sentenced under the youthful offender statute. Lewis subsequently moved to reduce or modify his sentence. The court granted the motion and reduced Lewis’s sentence to ten years in prison; however, the amended judgment and sentence fail to show a youthful offender designation. We affirm Lewis’s judgment and sentence for robbery with a weapon but remand for correction of the amended judgment and sentence to reflect that Lewis was sentenced as a youthful offender. Lee v. State, 67 So.3d 1199, 1202 (Fla. 2d DCA 2011) (“[Wjhile the court must maintain the defendant’s youthful offender status upon revocation of probation, the court is not limited to imposing the usual youthful offender sentence of six years or less in prison if the revocation is based on a substantive violation of probation.”).
Affirmed in part; reversed in part; remanded with directions.
CRENSHAW and BLACK, JJ., Concur.